TO BE PUBLISHED

                 Q
                ,zmyrrkYCr ILouri of                 7,1
                                 2008-SC-000947-KB



 JAMES W. CONWAY                                                             tfi ICOu
                                                                                    r'la"-A&
                                                                                             A.C .
 KBA MEMBER NO . 14255                                                       MOVANT


 V.                            IN SUPREME COURT



 KENTUCKY BAR ASSOCIATION                                             RESPONDENT


                               OPINION AND ORDER


       Movant, James W. Conway, was admitted to the practice of law in the

Commonwealth of Kentucky on March 1, 1972 . His bar roster address is P.O .

Box 189, 320 East Blue Lick Road, Shepherdsville, Kentucky 40165. Movant is

before this Court requesting an order permanently disbarring him from the

practice of law in the Commonwealth .

       The grounds for said motion are that on October 5, 2006, Movant pled

guilty, in the United States District Court for the Northern District of Indiana,

to one count (Count 29 of a 43 Count Indictment) of conspiracy to engage and

attempt to engage in monetary transactions in criminally derived property that

is of a value that is greater than $10,000 .00, in violation of 18 U .S.C . Section

1956(h) . The facts of the conspiracy are set out in the indictment, which was

attached to the motion as Exhibit 2 . A copy of the plea agreement was

attached as Exhibit 3 .
       On April 20, 2007, Movant was sentenced to thirty (30) months in prison

 and a period of supervised release of two (2) years following his release from

imprisonment . In addition, he was sentenced to pay restitution in the amount

of $5,408,864 .74 . A copy of the Judgment in the criminal case was attached to

Movant's motion as Exhibit 4 .

       On December 12, 2007, the Inquiry Commission filed a two-count

Charge against Movant . Count I alleged that Movant violated SCR 3 .130-8 .3(b)

by committing "a criminal act that reflects adversely on the lawyer's honesty,

trustworthiness or fitness as a lawyer in other respects," specifically,

conspiracy to engage and attempt to engage in monetary transactions in

criminally derived property that is of a value that is greater than $10,000.00, in

violation of 18 U .S .C. Section 1956(h) . Count II alleged that the same conduct

violated SCR 3 .130-8 .3(c) as it constituted "conduct involving dishonesty,

fraud, deceit or misrepresentation."

      Movant admits that his conduct violated SCR 3 .130-8 .3(b), which

provides: "It is professional misconduct for a lawyer to: (b) Commit a criminal

act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as

a lawyer in other respects."

      Movant admits that his conduct violated SCR 3 .130-8 .3(c), which

provides: "It is professional misconduct for a lawyer to : (c) Engage in conduct

involving dishonesty, fraud, deceit or misrepresentation."

      Movant admits that his conduct is in violation of SCR 3 .130-8.3(b) and

(c) and justifies permanent disbarment . Movant desires to terminate these

proceedings by resigning under terms of permanent disbarment. Movant
                                        2
understands that he cannot be reinstated to the practice of law in the

Commonwealth of Kentucky and that the provisions of SCR 3 .480(3)(a) and

SCR 3 .510 do not apply.

       Movant states that upon entry of an order of this Court granting his

Motion to Resign Under Terms of Permanent Disbarment, he will never again

engage in the practice of law in the Commonwealth of Kentucky .

      Movant states that he will pay all costs associated with this disciplinary

investigation and prosecution, as will be certified to the Supreme Court by the

Disciplinary Records Clerk. Movant also states that he will comply with the

notification provisions of SCR 3.390, where he has not already done so, and

will cancel and cease any advertising activities .

      This Court having reviewed the charges and the Movant's admissions,

find that Movant, James W. Conway's conduct violates SCR 3 .130-8 .3(b) and

SCR 3.130-8 .3(c), and that said violations justify permanent disbarment.

Therefore, Movant's motion is granted .

      ACCORDINGLY, IT IS HEREBY ORDERED THAT:

      (1)   James W. Conway, KBA Member No . 14255, is adjudged guilty of

            violation of SCR 3 .130-8 .3(b) and SCR 3 .130-8 .3(c) ; and

      (2) James W. Conway, KBA Member No. 14255, is hereby permanently

            disbarred from the practice of law in the Commonwealth of

            Kentucky; and

      (3)   James W. Conway shall pay the costs associated with this

            disciplinary proceeding as certified by the Kentucky Bar Association
     in the amount of $228.50, for which execution may issue from this

     Court upon finality of this Order; and

(4) James W. Conway shall, pursuant to SCR 3 .390, notify all Courts, if

     any, in which he has matters pending and all clients for whom he is

     actively involved, if any, of his inability to continue representation;

     and

(5) James W. Conway shall, pursuant to SCR 3 .390, cease any

     advertising activities, if any, related to the practice of law in this

     Commonwealth .

All sitting . All concur.

ENTERED : February 19, 2009 .